Case 2:20-cv-12020-NGE-EAS ECF No. 4 filed 09/02/20               PageID.35     Page 1 of 5



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


NICOLE FETTERMAN,

                     Plaintiff,                          Case Number: 2:20-12020
                                                         Honorable Nancy G. Edmunds
v.

ANTHONY STEWART, et al.,

                     Defendants.
                                           /

                 OPINION AND ORDER OF PARTIAL DISMISSAL

       This matter is before the Court on Nicole Fetterman’s pro se civil rights complaint

filed under 42 U.S.C. § 1983. Fetterman is incarcerated at the Huron Valley Correctional

Facility in Ypsilanti, Michigan. She names five defendants, all employees of the

Michigan Department of Corrections (MDOC). Fetterman, who is proceeding in forma

pauperis, alleges that defendants violated her rights under Eighth Amendment. The Court

holds that Fetterman fails to state a claim upon which relief may be granted against

defendants Stewart, Owens, and White. The Court dismisses Fetterman’s claims against

the defendants in their official capacities based upon Eleventh Amendment immunity.

Fetterman’s claims may proceed against defendants Peek and Hill in their personal

capacities.

I. Standard

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), the Court is required

to sua sponte dismiss an in forma pauperis complaint before service if it determines the

action is frivolous or malicious, fails to state a claim upon which relief can be granted, or
Case 2:20-cv-12020-NGE-EAS ECF No. 4 filed 09/02/20               PageID.36     Page 2 of 5



seeks monetary relief against a defendant who is immune from such relief. See 42 U.S.C.

§ 1997e(c); 28 U.S.C. § 1915(e)(2)(B). A complaint is frivolous if it lacks an arguable

basis in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989).

       Federal Rule of Civil Procedure 8(a) requires that a complaint set forth “a short

and plain statement of the claim showing that the pleader is entitled to relief,” as well as

“a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is

to “give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957) and Fed. R. Civ. P. 8(a)(2)). While such notice pleading

does not require detailed factual allegations, it does require more than the bare assertion

of legal conclusions. Twombly, 550 U.S. at 555. Rule 8 “demands more than an

unadorned, the defendant-unlawfully-harmed me accusation.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).

II. Factual Allegations

       Fetterman alleges that on July 18, 2018 she was brutally assaulted by another

inmate with whom she shared a cell. (ECF No. 1, PageID.7.) She suffered a fractured

nasal cavity, numbness in her cheek bone, neck problems, increased migraines and severe

post-traumatic stress disorder. (Id. at 8.)

       Fetterman claims that, on the day before the assault, she advised defendant Peek, a

corrections officer, that she had feared she would be attacked by one of her cellmates.


                                              2
Case 2:20-cv-12020-NGE-EAS ECF No. 4 filed 09/02/20               PageID.37     Page 3 of 5



(Id. at 7.) Defendant Peek did not offer her any protection. (Id.) The following day,

Fetterman told defendant Hill, an assistant resident unit specialist, that her cellmates were

threatening her. (Id. at 7.) Hill acknowledged that he heard the threats, but told

Fetterman to go back in her cell because her cellmates would not harm her. (Id.) She

returned to her cell as directed and was then assaulted. (Id.)

       Fetterman also claims that defendant Owens, identified as an MDOC inspector,

refused to allow her to press charges. (Id.)

       Fetterman claims that defendants violated her Eighth Amendment rights by failing

to protect her from this assault. (Id. at 4.) She seeks monetary and injunctive relief.

III. Discussion

       A.     Eleventh Amendment Immunity

       Fetterman sues all defendants in their personal and official capacities. A suit

against an MDOC employee in his or her official capacity is equivalent to a suit brought

against the MDOC. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 71 (1989). The

Eleventh Amendment bars civil rights actions against a state and its agencies and

departments unless the state has waived its immunity and consented to suit or Congress

has abrogated that immunity. Id. at 66. “The state of Michigan ... has not consented to

being sued in civil rights actions in the federal courts,” Johnson v. Unknown Dellatifa,

357 F.3d 539, 545 (6th Cir. 2004) (citing Abick v. Michigan, 803 F.2d 874, 877 (6th Cir.

1986)), and Congress did not abrogate state sovereign immunity when it passed § 1983.

Chaz Construction, LLC v. Codell, 137 F. App’x 735, 743 (6th Cir. 2005). Eleventh


                                               3
Case 2:20-cv-12020-NGE-EAS ECF No. 4 filed 09/02/20                PageID.38      Page 4 of 5



Amendment immunity “bars all suits, whether for injunctive, declaratory or monetary

relief against a state and its agencies.” McCormick v. Miami University, 693 F.3d 654,

661 (6th Cir. 2012) (quotation omitted).

       Fetterman’s claims against the defendants in their official capacities will be

dismissed.

       B. Defendants Stewart and White

       Fetterman fails to state a plausible claim against defendants Stewart, warden of the

Huron Valley Correctional Facility, and White, an MDOC sergeant. A complaint must

allege each defendant’s personal involvement with the alleged violation of federal rights.

See Frazier v. Michigan, 41 F. App'x 762, 764 (6th Cir. 2002) (dismissing claims where

complaint did not allege which of the named defendants were personally involved in or

responsible for each alleged violation of rights). Fetterman asserts no specific claims

against Defendants Stewart and White, and fails to identify any specific actions taken by

either defendant. The Court will dismiss defendants Stewart and White.

       C. Defendant Owens

       Fetterman allege that defendant Owens, an inspector for the MDOC, “refused to let

[her] press charges” presumably against the inmate who assaulted her. (ECF No. 1,

PageID.7.) In Michigan, criminal statutes generally do not create a private cause of

action. Courser v. Allard, — F.3d —, 2020 WL 4579463, *7 (6th Cir. Aug. 20, 2020).

Since a “private citizen lacks a judicially cognizable interest in the prosecution ... of

another,” Fetterman cannot show that she had a right to press charges against her assailant


                                               4
Case 2:20-cv-12020-NGE-EAS ECF No. 4 filed 09/02/20              PageID.39     Page 5 of 5



which defendant Owens denied. Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). To

the extent that Fetterman claims Owens denied her the right to press charges against her

cellmate in a non-criminal context, she also fails to state a claim upon which relief may be

granted. The lack of factual and legal detail surrounding this claim makes it insufficient

to satisfy minimum notice pleading requirements. Iqbal, 556 U.S. at 678.

IV. Conclusion

       For the reasons set forth, the Court dismisses defendants Stewart, Owens, and

White. The Court also dismisses Fetterman’s claims against the defendants in their

official capacities because they are entitled to Eleventh Amendment immunity.

       Fetterman’s Eight Amendment claims against defendants Peek and Hill in their

personal capacities may proceed.

       SO ORDERED.

                                          s/ Nancy G. Edmunds
                                          NANCY G. EDMUNDS
                                          UNITED STATES DISTRICT JUDGE
Dated: September 2, 2020




                                             5
